Citation Nr: 9916852
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 98-07 231               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for otitis media on a direct
basis.

3. Entitlement to an increased rating for chondromalacia of the
left patella, currently assigned a 10 percent disability
evaluation.

4. Entitlement to an increased rating for chondromalacia of the
right patella, currently assigned a 10 percent disability
evaluation.

5. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for bilateral
hearing
loss.

6. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for back disability
on
a direct incurrence basis.

Appellant represented by: J. S. Berry, Attorney 

ATTORNEY FOR THE BOARD 
P. H. Mathis, Counsel 

INTRODUCTION

The veteran had active military service from August 1971 to June
1975.

This matter comes before the Board of Veterans' Appeals (Board)
on
appeal from rating decisions of January 1997 and February 1998
from
the Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska. The issue of service connection for disability
of the upper back secondary to service-connected bilateral knee
disabilities, denied by rating decision of June 1998, is not
currently in proper appellate status.

All issues other than that of entitlement to service connection
for
tinnitus are addressed in the Remand portion of this decision.

In a June 1998 letter, the appellant's attorney has raised
several
new claims, including an earlier effective date for the
assignment
of 10 percent evaluations for his bilateral knee disabilities, as
well as service connection for an acquired psychiatric disability
and a left shoulder disability. Those claims are referred to the
RO
for clarification and further appropriate action. In a series of
letters from the same individual, including one dated in June
1998,
he has asserted entitlement to thorough and contemporaneous VA
compensation examinations, entitlement to advisory/ independent
medical opinions with respect to all issues, and entitlement to
adequate reasons and bases as separate appellate issues. Those
matters are addressed in the text of this decision.

- 2 -

FINDING OF FACT

The claim of entitlement to service connection for tinnitus is
not
supported by cognizable evidence demonstrating that the claim is
plausible or capable of substantiation.

CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus is
not
well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for complaints
or findings of tinnitus. More than twenty-one years elapsed after
the veteran's service discharge without any reference to the
existence of tinnitus before the veteran complained of it on VA
examination and it was diagnosed in May 1997. At that time, the
veteran reported that he had had constant ringing in his ears,
with
the left worse than the right, since he was in Korea in 1971 and
exposed to artillery fire while he was attached to an artillery
unit. He related that the unit frequently used 8 inch guns or 155
millimeter cannons. He stated that this noise exposure caused him
to have ringing in his ears. The ringing in his ears was
described
as constant and rarely masked by other noises such as the engine
sound when he is driving a car.

Analysis

The veteran is seeking service connection for tinnitus. The legal
question to be answered initially is whether the veteran has
presented evidence of a well-grounded claim; that is, a claim
that
is plausible. If he has not presented a well-grounded claim, his
appeal must fail with respect to this claim and there is no duty
to
assist

- 3 -

him further in the development of this claim. 38 U.S.C.A.
5107(a).
As will be explained below, the Board finds that this claim is
not
well grounded.

The law provides that service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1998). However, "[a] determination of service
connection requires a finding of the existence of a current
disability and a determination of a relationship between that
disability and an injury or disease incurred in service." Watson
v.
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for a
veteran's claim for benefits to be well grounded: (1) There must
be
competent evidence of a current disability, usually shown by
medical diagnosis; (2) There must be evidence of incurrence or
aggravation of a disease or injury in service. This element may
be
shown by lay or medical evidence; and (3) There must be competent
evidence of a nexus between the inservice injury or disease and
the
current disability. Such a nexus must be shown by medical
evidence.
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza
v.
Brown, 7 Vet. App. 498 (1995), affirmed per curiam, 78 F.3d 604
(Fed. Cir. 1996).

In the alternative, the chronicity provisions of 38 C.F.R.
3.303(b)
are applicable where evidence, regardless of its date, shows that
a veteran had a chronic condition in service, or during an
applicable presumptive period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which lay observation is competent under case law of the United
States Court of Appeals for Veterans Claims (Court).

If chronicity is not applicable, a claim may still be well
grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted
during
service or during an applicable presumptive period, and if
competent evidence, either medical or lay, depending on the
circumstances, relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

4 - 

The veteran's service medical records are silent for complaint,
treatment, findings or diagnosis of tinnitus during his period of
active service or on service separation examination.

While the record shows that the veteran currently has tinnitus
which was first documented in 1997, more than 21 years after his
separation from service, he has submitted no medical evidence to
relate that condition to his period of military service. The VA
examination report in 1997 and the other post-service medical
records do not link or relate the veteran's tinnitus to his
period
of service. Rather, the 1997 examination report merely notes the
veteran's reported history of tinnitus in service related to
artillery duties. However, as noted above, his service medical
records do not show that he had tinnitus during service and there
is no other objective evidence relating tinnitus to service.

In addition, the veteran's tinnitus is not alleged to have
occurred
in combat; rather, that disorder was reported to have originated
while serving in Korea. Accordingly, the veteran not entitled to
the lightened evidentiary burden provided by 38 U.S.C.A. 1154(b)
(West 1991) and 38 C.F.R. 3.304(d) (1998) for injuries sustained
in
combat.

While the veteran's assertions must generally be regarded as
credible for purposes of determining whether a well-grounded
claim
has been submitted, the Court has held that a lay person, such as
the veteran, is not competent to offer evidence that requires
medical knowledge, such as the diagnosis or cause of a
disability.
See Grottveit, at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 495
(1992). Accordingly, the appellant's contentions regarding a
relationship between his current tinnitus and any inservice
trauma
or pathology are not competent and, therefore, do not render his
claim plausible. The Court has held that an appellant cannot meet
his initial burden of presenting a well-grounded claim by relying
upon his own opinions as to medical matters. Clarkson v. Brown, 4
Vet. App. 565 (1993); Grottveit, at 93.

Further, while the veteran is certainly capable of providing
evidence of symptomatology, "the capability of a witness to offer
such evidence is different from the capability of a witness to
offer evidence that requires medical

5 - 

knowledge..." Espiritu, at 494-495. As causative factors of a
disease amount to a medical question; only a physician's opinion
would be competent evidence. Gowen v. Derwinski, 3 Vet. App. 286,
288 (1.992).

A well-grounded claim requires more than a mere assertion; the
claimant must submit supporting evidence. Tirpak v. Derwinski, 2
Vet. App. 609, 611 (1992). Since the service medical records do
not
show the veteran had tinnitus during service and as the appellant
has submitted no medical opinion or other competent evidence to
show the existence of tinnitus in service or to support his claim
that his current tinnitus is in anyway related to his period of
service, the Board finds that he has not met the initial burden
of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that hi:3 claim is well grounded. 38
U.S.C.A.
5107. Hence, no duty to assist in the further development of the
claim arises and the benefit sought on appeal is denied.

Responding to the appellant's "duty to assist" issues, the Board
notes that, as the veteran has not presented a well-grounded
claim
for service connection for tinnitus, the duty to assist the
veteran, to include a "thorough and contemporaneous" VA
examination, an advisory/independent medical examination or
opinion, etc., does not arise. See Slater v. Brown, 9 Vet. App.
240
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996). The United
States
Court of Appeals for the Federal Circuit held that only a person
who has submitted a well-grounded claim can be determined to be a
claimant for the purpose of invoking the duty to assist
provisions
of 38 U.S.C.A. 5107(a). See Epps v. Gober, 126 F.3d 1464, 1468-69
(1997). The denial of the veteran's attorney's procedural and
"duty
to assist" contentions is included within the present appeal, and
does not require a separate Notice of Disagreement, Statement of
the Case, Substantive Appeal, or Supplemental Statement of the
Case
on those issues. With respect to the veteran's claim of
inadequacy
of the VA audiologic and audiometric examinations due to the
alleged absence of review of the claims folder, or presentment of
an etiology, or the absence of adequate reasons and bases by the
examining physician, the Board again notes that VA was under no
duty to examine the veteran for tinnitus at all in the absence of
a well-grounded claim. Slater, 9 Vet. App. 240; Franzen, 9 Vet.
App. 235.

- 6 - 

Further, the claims with regard to the "issue" of entitlement to
a
new examination; the request for entitlement to adequate reasons
and bases, and the request for an advisory/independent medical
opinion are not separate issues, but are ancillary to the
veteran's
underlying claim of entitlement to service connection for
tinnitus
and may be contested only as part of an appeal of the merits of
the
decision rendered on the primary issue.

In addition, the Board notes that "A determination that an
independent medical opinion is not warranted may be contested
only
as part of an appeal on the merits of the decision rendered on
the
primary issue by the agency of original jurisdiction." 38 C.F.R.
3.328 (1998). As above, the issue of entitlement to an
independent
or advisory medical opinion is an ancillary issue to the
veteran's
underlying claim of entitlement to service connection for
tinnitus
and is not a separately appealable issue. The assertion of
inadequacy of a VA examination is not a basis for an independent
medical opinion. 38 C.F.R. 3.328 provides that, when warranted by
the medical complexity or controversy involved in a pending
claim,
an advisory medical opinion may be obtained from one or more
medical experts who are not employees of VA. Approval shall be
granted only upon a determination by the Compensation and Pension
Service that the issue under consideration poses a medical
problem
of such obscurity or complexity, or has generated such
controversy
in the medical community at large, as to justify solicitation of
an
independent medical opinion.

38 C.F.R. 3.328 does not include the absence of an opinion of
etiology as the criteria in determining whether an independent
medical opinion is warranted. 38 C.F.R. 3.328 specifically
provides
that an advisory medical opinion may be obtained when the medical
complexity or controversy involved warrant such opinion.
Moreover,
as the veteran's claim is not well grounded, the duty to assist,
to
include a nexus opinion as part of a VA compensation examination,
does not arise. See Epps, p. 1468-69. With regard to the
veteran's
contention that an independent medical examination is warranted
because the doctrine of reasonable doubt has not been applied,
the
Board would point out that, as the veteran's claim

7 -

does not even cross the threshold of being a well-grounded claim,
a weighing of the merits of this claim is not warranted, and the
reasonable doubt doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

With regard to the contention that an independent medical
examination is warranted due to the medical complexity of the
claim
for tinnitus, neither the veteran nor his attorney has alleged in
what manner the evidence is of such medical complexity or
controversy so as to warrant such opinion. 38 C.F.R. 3.328 (1998)
provides that, when warranted by the medical complexity or
controversy involved in a pending claim, an advisory medical
opinion may be obtained from one or more medical experts who are
not employees of VA. Approval shall be granted only upon a
determination by the Compensation and Pension Service that the
issue under consideration poses a medical problem of such
obscurity
or complexity, or has generated such controversy in the medical
community at large, as to justify solicitation of an independent
medical opinion. In light of the Board's finding that the veteran
has not submitted a well-grounded claim, and that the veteran and
his representative have not sufficiently alleged how the medical
evidence in this case is complex or controversial, an independent
or advisory medical examination is not warranted. Further, the
veteran and his attorney are not competent to make a medical"
decision as to whether the medical evidence is "complex" or
controversial," in the absence of a medical statement of record
stating that the medical evidence is complex or controversial.
See
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

This decision by the Board is fully consistent with that of the
RO
which found that the claim was not well grounded. Finally, as the
foregoing explains the need for competent evidence of a current
disability which is linked by competent evidence to service, the
Board views its discussion above as sufficient to inform the
veteran of the elements necessary to complete his application for
service connection for the claimed disability. Robinette v.
Brown,
8 Vet. App. 69, 79 (1995).

- 8 -


ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for tinnitus is denied.

REMAND

The Board's review of the claims folder reveals that service
connection for otitis media on a direct basis had not been
claimed
prior to receipt of the veteran's Statement in Support of Claim
(VA
Form 21-4138) in March 1997, and that the RO erred in
adjudicating
that issue on the basis of whether new and material evidence had
been submitted to reopen that claim. While the Board decision of
September 1996 appeared to make an appellate determination with
respect to that matter, the only issue involving otitis media
which
was properly before the Board at that time was that of
entitlement
to service connection for otitis media as secondary to sinusitis.
As the issue of direct service connection for otitis media had
not
been addressed by a rating decision, a timely Notice of
Disagreement, issuance of a Statement of the Case, or a
Substantive
Appeal (VA Form 9), the Board then lacked appellate jurisdiction
with respect to that issue.

The RO should afford the appellant another VA compensation
examination and readjudicate the issue of direct service
connection
for otitis media on a de novo basis. If that claim is denied, the
RO should issue a Supplemental Statement of the Case addressing
that matter and provide the veteran VA Form 9 for his use in
perfecting his appeal as to that issue.

The remaining issues in appellate status are referred to the RO
to
provide an opportunity for additional development and
readjudication prior to further appellate consideration. The
veteran's claims folder, particularly the service medical
records,
must be reviewed in conjunction with all examinations and failure
to perform this pre-examination review will result in the case
being returned to the Board for compliance with this Remand
order.
The RO should inform the veteran in writing

9 

of the provisions of 38 C.F.R. 3.655 (1998), including the
adverse
consequences of failure to report for any scheduled VA medical
examinations.

Regarding the increased rating claims, a veteran's assertion of
an
increase in severity of a service-connected disorder constitutes
a
well-grounded claim. 38 U.S.C.A. 5107(a) (West 1991); Proscelle
v.
Derwinski, 2 Vet.App. 629, 632 (1992). The duty to assist
warrants
additional action by the RO to afford the veteran a special
orthopedic and neurologic examination to rate the knee
disabilities
in accordance with DeLuca v. Brown, 8 Vet.App. 202, 203 (1995).
In
that case, the Court held that in evaluating a service-connected
disability, functional loss due to pain under 38 C.F.R. 4.40
(1998)
and functional loss due to weakness, fatigability,
incoordination,
or pain on movement of a joint, pain on use or during flare-ups
must be considered under 38 C.F.R. 4.40 and 4.45 (1998). The
Court
also held that, when a Diagnostic Code does not subsume 38 C.F.R.
4.40 and 4.45, those provisions are for consideration, and that
the
rule against pyramiding set forth in 38 C.F.R. 4.14 does not
forbid
consideration of a higher rating based on a greater limitation of
motion due to pain on use, to include during flare-ups. DeLuca,
at
206. The principles emphasized by the Court in DeLuca are
applicable to the knee disabilities at issue and should be
expressly considered by VA examiners and adjudicators prior to a
decision on the increased rating claims. 38 U.S.C.A. 5107(a).
Further, the RO must consider and discuss the possibility of
higher
evaluations for the veteran's bilateral knee disabilities under
the
provisions of Diagnostic Codes 5256, 5257, 5258, 5259, 5260,
5261,
5262, and 5263 (1998). If instability and arthritis is shown in
either knee, and competent medical evidence links or relates such
findings to the service-connected knee disabilities, the
possibility of separate compensable ratings must be considered.

Other developmental action is deemed necessary to ensure that the
veteran's complete records are available for review by VA's
adjudicators and clinicians. In determining whether new and
material evidence has been submitted which is sufficient to
warrant
reopening of a claim under the provisions of 38 U.S.C.A. 5108
(West
1991), consideration must be given to all of the evidence
submitted
since the last final disallowance of the claim. Evans v. Brown, 9
Vet. App. 273, 285 (1996). However, in the recent decision in
Hodge
v. West, 155 F.3d 1356

10-


(Fed. Cir. 1998), the Federal Court expressly rejected the
standard
for determining whether new and material evidence had been
submitted, as set forth in Colvin v. Derwinski, 1 Vet. App. 171
(1991), and held that the regulatory standard set forth in 38
C.F.R. 3.156(a) (1998) was the only correct standard.

The cited regulation provides that:

New and material evidence means evidence which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits
of
the claim. 38 C.F.R. 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a
claim,
the new evidence, when viewed in the context of all the evidence,
both new and old, must create a reasonable possibility that the
outcome of the case on the merits would be changed. The cited
decision in Hodge, id., invalidated the standard for new and
material evidence under Colvin and its progeny, and the case must
be remanded to permit the RO to adjudicate the new-and-material
claims under 38 C.F.R. 3.156(a) (1998). Finally, for the purpose
of
determining whether a case should be reopened, the credibility of
the evidence added to the record is to be presumed unless the
evidence is inherently incredible or beyond the competence of the
witness. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

On Remand, additional review and another adjudicative
determination
under the new criteria established in Hodge, id., must be made
with
respect to the issues of whether new and material evidence has
been
submitted to reopen a claim of entitlement to service connection
for bilateral hearing loss and whether new and material evidence
has been submitted to reopen a claim of entitlement to service
connection for a back disability on a direct incurrence basis,
including any additional evidence obtained in the VA compensation
examination of April 1998. If it is determined that new and
material evidence has been submitted to reopen 

those claims, an additional VA orthopedic and neurologic
examination of the back should be conducted to determine the
current nature, extent, and etiology of any back disability found
present and to evaluate any disabling manifestations in
accordance
with the criteria set out in the foregoing paragraph addressing
examination of the veteran's bilateral knee disabilities,
including
consideration of 3 8 C.F.R. 4.40, 4.45, and 4.59 (1998), and in
accordance with DeLuca, at 203. The RO must then consider that
claim on a de novo basis.

Further, if new and material evidence has been submitted to
reopen
the claim for service connection for bilateral hearing loss, an
additional VA audiological examination should be conducted to
determine the current nature, extent, and etiology of any hearing
loss found present. The RO must then consider that claim on a de
novo basis.

In a recent decision, the Court held that a remand by the Court
or
the Board confers on the veteran or other claimant, as a matter
of
law, the right to compliance with the remand orders. The Court
further held that a remand by the Court or the Board imposes upon
the Secretary of Veterans' Affairs a concomitant duty to ensure
compliance with the terms of the remand, either personally or as
[]
"the head of the Department." 38 U.S.C.A. 303 (West 1991).
Further,
the Court stated that where the remand orders of the Board are
not
complied with, the Board itself errs in failing to ensure
compliance. Stegall v. West, No. 97-78 (U.S. Vet. App. June 26,
1998)

The Board will ensure compliance with the mandate of the Court by
whatever means are required. Accordingly, the RO must review all
examination reports prior to returning the case to the Board in
order to ensure full and specific compliance with all
instructions
contained in remands by this Board. All cases returned to the
Board
which do not comply with the instructions of the Board remand
will
be returned to the RO for further appropriate action as directed.

The case is REMANDED to the RO for the following actions:

1. The RO should provide the veteran and his attorney an
opportunity to submit additional argument and

- 12 - 

evidence in support of his claims. Specifically, the RO should
request that the veteran identify specific names, addresses, and
approximate dates of treatment for all health care providers from
whom the veteran has received treatment in recent years for the
disabilities currently at issue. He should be informed that the
request is made to ensure that his complete treatment records are
available for review by VA adjudicators and clinicians. With any
necessary authorization from the veteran, the RO should attempt
to
obtain copies of all pertinent treatment records identified that
have not been previously secured. The RO must ensure that all
recent VA treatment records are associated with the primary
claims
folders. If any private records mentioned by the appellant are
unavailable, the reason why should be included in the claims
folders.

2. Thereafter, special VA orthopedic, neurologic, and
radiographic
examinations should be scheduled to determine the nature, extent,
and current disabling manifestations of the veteran's bilateral
knee disabilities. If, and only if, new and material evidence is
submitted to reopen the claim for direct service connection for a
back disability, those special VA orthopedic, neurologic, and
radiographic examinations should include a determination of the
nature, extent, etiology, and correct diagnosis of any back
disability found present. The orthopedic and neurologic examiners
must review the veteran's claims folder and a copy of this Remand
decision, and the examination reports must affirmatively reflect
that the examiners were afforded the opportunity to review the
claims folder. The examiners may not rely exclusively upon a
history offered by the claimant.

- 13 - 

All necessary tests and studies should be conducted in order to
identify and describe the symptomatology attributable to the knee
disabilities and, if warranted, to any back disability found
present. The examiners are specifically requested to identify any
objective evidence of incoordination, fatigability, weakness,
pain
on use or during flare-ups, or functional loss due to pain
associated with the service-connected knee disabilities, and to
comment on the impact of the knee disabilities on the veteran's
industrial adaptability. A complete rationale for any opinion
expressed must be provided.

3. The RO should schedule a special VA audiological examination
of
the veteran to determine the nature, extent, and etiology of any
otitis media found present. If, and only if, new and material
evidence is submitted to reopen the claim for service connection
for bilateral hearing loss under the Hodge standard, the RO
should
arrange a special VA audiological examination to determine the
current nature, extent, and etiology of any hearing loss found
present. In connection with all such examinations, the audiologic
examiner must review the veteran's claims folder, including the
service medical records, and the examination report must
affirmatively reflect that the examiner reviewed the claims
folder.
The examiner may not rely exclusively upon a history offered by
the
claimant.

4. Prior to any scheduled VA examinations, the RO must inform the
appellant, in writing, of all adverse consequences of his failure
to report for a scheduled VA compensation examination under the
provisions of

14 - 

38 C.F.R. 3.855, in order that he may make an informed decision
regarding his participation in such examinations.

5. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. In particular,
the RO should review the examination reports to verify that the
veteran's claims folder was reviewed by the examiners. If any
development is incomplete, including if the requested examination
reports do not include all test reports, special studies, or
opinions requested, or if the examination reports do nor
affirmatively state that veteran"s claims folder was reviewed by
the examiners, appropriate corrective action is to be implemented
prior to returning the case to the Board.

6. After undertaking any additional indicated development, the RO
should readjudicate the claims involving the submission of new
and
material evidence to reopen claims for service connection for
bilateral hearing loss and for a back disability on a direct
incurrence basis under the new standard enunciated in the Hodge
decision. The RO must consider all additional evidence submitted.
If new and material evidence has been submitted under the
criteria
set out in the Hodge decision, id., additional VA compensation
examinations must be conducted as outlined above prior to the RO
reviewing and adjudicating these claims on a de novo basis. The
RO
must adjudicate the issue of direct service connection for otitis
media on a de novo basis. In readjudicating the claims for
ratings
in excess of 10 percent for bilateral knee disabilities, the

- 15 - 

provisions of 38 C.F.R. 4.40, 4.45, and 4.59 (1998), and the
Court's decision in DeLuca, at 203, must be considered and
applied.

If the benefits sought on appeal are not granted, the veteran and
his attorney should be furnished a supplemental statement of the
case and be afforded an opportunity to respond before the record
is
returned to the Board for further review. The purpose of this
REMAND is to obtain additional development, and the Board
intimates
no opinion.as to the merits of the case. No action is required of
the veteran until he is notified.

FRANK L. CHRISTI 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board
of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

16 - 

